Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Arguments
In communications filed on 9/2/2021, claims 1-20 are presented for examination. Claims 1 and 11 are independent.
Rejection of claims under Double Patenting is withdrawn in view of Terminal Disclaimer filed 9/2/21.
Applicants’ arguments, see Applicant Arguments/Remarks filed 9/2/21, with respect to claim(s) rejected under 35 USC 112(a) have been fully considered and are unpersuasive. Applicant asserts the summary section of Applicant’s disclosure ¶0012 provides enabling disclosure to the limitation at issue is unpersuasive. ¶0012 of Applicant’s disclosure is merely a summary and paraphrasing of the claim language. ¶0012 does not provide any technical details of cryptographic hash functions producing two different outputs from a single input as recited in the claim. Applicant’s detailed disclosure ¶0030-¶0032 describe the algorithm of the claimed invention in detail. Note #5, #6 in ¶0030 and ¶0032 do not indicate the application of the cryptographic hash function generating two different outputs as a first derived identifier and a current modulating key”) by “applying a cryptographic hashing function to the modulated user selected data structure.” The recited limitation is technically infeasible as is known to skilled artisans in the pertinent art and the claimed invention cannot be worked through the whole of the field claimed by routine methods of experimentation or analysis. Dependent claims are rejected for reciting the aforementioned deficiency of their respective parent claims. Note further, Applicant’s disclosure specifies well-known and 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 11 and their respective dependent claims are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for “modulating the user selected data structure with the one time use data structure and applying a cryptographic hashing function to the modulated user selected data structure to produce a first derived identifier”, does not reasonably provide enablement for “a current modulation key”.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. Claims are not fully supported if their subject matter is different to the subject matter of the description and the scope of the claims must not be broader than is justified by the description and they must be enabled by the description across their entire scope. However there are well founded reasons to applying a cryptographic hashing function to the modulated user selected data structure to produce a first derived identifier and a current modulating key." (emphasis added) In other words, the claims recite where applying the hashing function produces two items. However, this is inconsistent with what is described in the applicant's description which only describes where the hashing process results in a string i.e. one item (paragraphs [0030)-(0032)). Furthermore, given that cryptographic hashing functions as known to persons skilled in the art only produces a single specific hash [i.e. just one result] for each unique input, there is sufficient reason to suppose that the claimed invention cannot be worked through the whole of the field claimed by routine methods of experimentation or analysis. The purpose of cryptographic hashing functions is to produce a single unique integrity/authentication code/checksum/hash from a given unique input, wherein the produced code/checksum/hash is used to verify the integrity/authenticity of unique input as no two different inputs produce the same output when the same cryptographic hashing function is applied to the input. However, the claim is a first derived identifier and a current modulating key”) by “applying a cryptographic hashing function to the modulated user selected data structure.” The recited limitation is technically infeasible as is known to skilled artisans in the pertinent art and the claimed invention cannot be worked through the whole of the field claimed by routine methods of experimentation or analysis. Dependent claims are rejected for reciting the aforementioned deficiency of their respective parent claims. Note further, Applicant’s disclosure specifies well-known and commonly used hashing functions (Applicant’s disclosure: ¶8, ¶11, ¶22). Again, these well-known hashing functions do not produce two unique outputs when applied to a unique input. The purpose of hashing functions is to produce a unique verification code from a unique input in order to verify the integrity/authenticity of the input when the input is presented in the future. This unique output is stored for future verification of the unique input. When the unique input is presented again, the same hashing function is applied to produce an output. This output is compared with the previously produced output. If the two outputs are the same then the given input is verified/authenticated1.   

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED A ZAIDI whose telephone number is (571)270-5995.  The examiner can normally be reached on Monday-Thursday: 5:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469) 295-9235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SYED A ZAIDI/Primary Examiner, Art Unit 2432                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 US 5608801 A, (cols 1-2, i.e., the function, and purpose of hashing functions is to produce a single, unique, irreversible output from a given unique input). See also, Preneel, Bart. "Cryptographic hash functions." European Transactions on Telecommunications 5.4 (1994): 431-448. (pages 5-8)